Greenberg Traurig, LLP
10845 Griffith Peak Drive, Suite 600
Las Vegas, Nevada 89135
(702) 792-3773
{702} 792-9002 {fax}

Case 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 1 of 15
Case 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 1 of 15

GREENBERG TRAURIG, LLP

MARK E. FERRARIO

Nevada Bar No. 1625

JASON K. HICKS

Nevada Bar No. 13149

10845 Griffith Peak Drive, Suite 600

Las Vegas, NV 89135

Telephone: 702-792-3773

Facsimile: 702-792-9002

Email: ferrariom@gtlaw.com
hicksja@gtlaw.com

VINCENT H. CHIEFFO

Admitted Pro Hac Vice

1840 Century Park East, Suite 1900
Los Angeles, CA 90067
Telephone: 310-586-7700
Facsimile: 310-586-7800

Email: chieffov@gtlaw.com

Attorneys for Defendants

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
MICHAEL J, FLYNN, and PHILIP Case No.: 3:19-cv-239-MMD-CLB
STILLMAN,
CONFIDENTIALITY AGREEMENT AND
Plaintiffs, PROTECTIVE ORDER
Vv.

MICHAEL E. LOVE, an individual;
JACQUELYNE LOVE, an individual;
MICHAEL E, LOVE as TRUSTEE OF THE
MICHAEL LOVE FAMILY TRUST;
MELECO, INC., a Nevada corporation; and
DOES 1-10

Defendants.

 

 

Plaintiffs Michael J, Flynn and Philip Stillman (“Plaintiffs”), appearing pro se, and
Defendants Michael Love, individually and as trustee of the Michael Love Family Trust,
Jacquelyne Love, and Meleco, Inc. (collectively, “Defendants”) by and through their attorneys of

record, the law firm Greenberg Traurig, LLP, collectively referred to as the “Parties” and each

Page 1 of 15
ACTIVE 520120681

 

 

 

 
Greenberg Traurig, LLP
10845 Griffith Peak Drive, Suite 600
Las Vegas, Nevada 89135

(702) 792-3773
(702) 792-9002 (fax)

Oo ~a1 BD tr fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
20
26
27
28

Case 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 2 of 15
Case 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 2 of 15

individually as a “Party,” agree that good cause exists to protect potentially confidential information
that may be contained in documents, responses to written discovery, responses to subpoenas, and
deposition testimony in this matter,

Because this action arises out of, and relates to, the alleged refusal to pay a share of money
received by Defendants pursuant to Michael Love’s alleged fee agreement and alleged amendments
thereto with Plaintiffs, the Parties may request and/or exchange information that is confidential and
proprietary regarding the Defendants’ businesses and operations. To facilitate the production of
financial records and other documents that may contain confidential information as described below,
the Parties have agreed and stipulated to the entry of this Stipulated Confidentiality Agreement and
Protective Order (the “Protective Order”) for the potential protection of business records, plans and
strategies, financial records, trade secrets and other potentially proprietary information, confidential
records, commercial information, and related information and communications regarding the same
produced or otherwise disclosed by the Parties or third-parties in this action.

Whereas, the Parties desire to produce certain documents or other material that contain
proprietary and/or confidential information and to subpoena from third-parties the same;

The Court, finding good cause for entry of a protective order, hereby finds and ORDERS that:

1. Applicability of this Protective Order: Subject to Section 2 below, this
Protective Order does not, and will not, govern any trial proceedings in this action, but will otherwise
be applicable to, and govern, the handling of documents, depositions, deposition exhibits,
interrogatory responses, responses to requests for admissions, responses to requests for production,
responses to subpoenas (including the Parties’ ability to designate materials sought from third-parties
as Confidential), and all other discovery obtained pursuant to the applicable Federal Rules of Civil
Procedure, the Local Rules of this Court, or other legal process by, from, or produced on behalf of a
Party or witness in connection with this action (this information hereinafter shall be referred to as
“Discovery Material”)', As used herein, “Producing Party” or “Disclosing Party” shall refer to the
Parties and nonparties that give testimony or produce documents or other information in connection

with this action. “Receiving Party” shall refer to the parties in this action that receive such

 

| This term shail include documents previously produced by the Parties, both formally and informally, if any.

Page 2 of 15
ACTIVE 52012068v1

 

 

 

 
Greenberg Traurig, LLP

10845 Griffin Peak Drive, Suite 600
Las Vegas, Nevada 89135

(702) 792-3773

(702) 792-9002 (fax)

oo TNH we FSP WY WY

SO

10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 3 of 15

Case 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 3 of 15

information. “Authorized Recipient” shall refer to any person or entity authorized by Section 11 of
this Protective Order to obtain access to Confidential Information or the contents of such Discovery
Material.

2. No Waiver. This Protective Order is entered solely for the purpose of facilitating the
exchange of documents and information among the Parties without unnecessarily involving the Court
in the process. Nothing in this Protective Order, nor the production of any information or document

under the terms of this Protective Order, nor any proceedings pursuant to this Protective Order, shall

any document, testimony, or other evidence at trial, Additionally, this Protective Order will not
prejudice the right of any Party or nonparty to oppose production of any information on the ground
of attorney-client privilege, work product doctrine, trade secret information, relevance, or any other
privilege or protection provided under the law, specifically including the right of a Party to object to
a third-party subpoena, move to quash, or move for a protective order.

3. Designation of Information; Any Producing Party may designate Discovery
Material that is in its possession, custody, or control produced to a Receiving Party as “Confidential”
under the terms of this Protective Order if the Producing Party in good faith reasonably believes that
such Discovery Material contains nonpublic, confidential information as defined herein. Any Party
may require that information produced by a third-party falling within this Protective Order be marked
as Confidential.

4, Exercise of Restraint and Care in Designating Material for Protection: Each
Producing Party that designates information or items for protection under this Protective Order must
take care to limit any such designation to specific material that qualifies under the appropriate
standards,

5. Confidential Information; For purposes of this Protective Order,
“Confidential Information” means nonpublic information that constitutes, reflects, or discloses trade
secrets, know-how, or other sensitive financial, proprietary, confidential business, marketing,
regulatory, or strategic information (regarding business plans or strategies, technical data, and

nonpublic designs), the disclosure of which the Producing Party believes in good faith might

Page 3 of 15
ACTIVE 62012068v1

 

be deemed to be a waiver of any rights or objections to challenge the authenticity or admissibility of |:

 

 
Las Vegas, Nevada 69735
(702) 792-3773
(702) 792-9002 (fax)

Greenberg Traurig, LLP
10845 Griffith Peak Drive, Suite 60G

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Pase 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 4 of 15
Case 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 4 of 15

reasonably result in economic, competitive, or business injury to the Producing Party (or its affiliates,
personnel, or clients) if known by the public and which is not publicly known and cannot be readily
ascertained from an inspection of publicly available sources, documents, material, or devices.
“Confidential Information” may also include sensitive personal information that is not otherwise
publicly available, including, but not limited to, home addresses; social security numbers;;
employment personnel files; medical information; home telephone records/numbers; employee
disciplinary records; wage statements or earnings statements of any kind; employee benefits data; tax
records; and other similar personal financial information.

6. Designating Confidential Information: If any Party in this action determines in
good faith that any information, document, responses, or other thing produced in the course of
discovery in this action should be designated as Confidential Information (the “Designating Party”),
it shall advise any Party or third-party receiving such material of this fact, and all copies of such
document, things, or responses, or portions thereof deemed to be confidential shall be marked
Confidential (whether produced in hard copy or electronic form) at the expense of the Designating
Party and treated as such by all Parties. If Confidential Information is produced via an electronic form
on a computer readable medium (e.g., CD-ROM), other digital storage medium, or via electronic
transmission, the Producing Party or Designating Party shall affix in a prominent place on the storage
medium or container file on which the information is stored, and on any container(s) for such medium,
the legend “INCLUDES CONFIDENTIAL INFORMATION.” Nothing in this section shall extend
confidentiality or the protections associated therewith to any information that does not otherwise
constitute “Confidential Information” as defined in Section 5 herein.

7. Redaction Allowed: Any Producing Party may redact from the documents or things
it produces matter that the Producing Party claims is subject to the attorney-client privilege, the work
product doctrine, a legal prohibition against disclosure, or any other privilege from disclosure, Any
Producing Party also may redact information that is personal and private, such as social security
numbers, bank account numbers, tax identification numbers, and dates of birth, inter alia to the extent
permitted by Local Rule IC 6-1, A Producing Party may not withhold nonprivileged, responsive

information solely on the grounds that such information is contained in a document that includes

Page 4 of 15
ACTIVE 52012068v1

 

 

 
Greenberg Traung, LLP

10845 Griffith Peak Drive, Suite 600
Las Vegas, Nevada 89135

(702) 792-3773
(702) 792-9002 (fax)

10
11
12
13
14.
15
16
17
18
19
20
21
22
23
24
29
26
27
28

(Case 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 5 of 15
Case 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 5 of 15

privileged information, The Producing Party shall mark each redaction with a legend stating
“REDACTED”, Any redaction made pursuant to this Section 7 shall be identified on an appropriate
log indicating the justification for the redaction, Where a document consists of more than one page,
the page on which information has been redacted shall so be marked. The Producing Party shall
preserve an unredacted version of such document.

8. Use of Confidential Information, Except as provided herein, Confidential
Information designated or marked shall be maintained in confidence, used solely for the purposes of
and related to this action, to the extent not otherwise prohibited by an order of the Court, shall be
disclosed to no one except those persons identified herein in Section 11, and shall be handled in such
manner until such designation is removed by the Designating Party or by order of the Court.
Confidential Information produced by another Party shall not be used by any Receiving Party for any
commercial, competitive, or personal purpose other than as arises out of or is related to this action,
including post-judgment collection actions.

9, Designation of Previously Disclosed Documents. Once the Court enters this
Protective Order, a Party shall have thirty (30) days to designate as Confidential any documents
previously produced in this action, which it can do by stamping “CONFIDENTIAL” on the document,
or informing the other Parties of the Bates-numbers of the documents so designated.

10. _- Use of Confidential Information in Depositions. Counsel for any Party shall have
the right to disclose Confidential Information at depositions, provided that such disclosure is
consistent with this Protective Order. Any counsel of record may request that all persons not entitled
under Section 11 of this Protective Order to have access to Confidential Information leave the
deposition room during the confidential portion of the deposition,

Additionally, at any deposition session, (1) upon inquiry with regard to the content of any
discovery material(s) designated or marked as “CONFIDENTIAL”; (2) whenever counsel for a Party
deems that the answer to a question may result in the disclosure or revelation of Confidential
Information; and/or (3) whenever counsel for a Party deems that the answer to any question has
resulted in the disclosure or revelation of Confidential Information, counsel to any Party may

designate portions of a deposition transcript and/or video of any deposition (or any other testimony)

Page 5 of 15
ACTIVE 52012068v1

 

 

 

 
Greenberg Traurig, LLP

10845 Griffith Peak Drive, Suite 600
Las Vegas, Nevada 89135

(702) 792-3773

(702) 792-9002 {fex)

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24.
25
26
27
28

Case 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 6 of 15
Case 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 6 of 15

as containing Confidential Information in accordance with this Order by a statement on the record
during the deposition or by notifying all other Parties in writing of receiving the transcript or video
that it contains Confidential Information and designating the specific pages, lines, and/or counter
numbers as containing Confidential Information, If a designation is made via a statement on the
record during a deposition, counsel must follow up in writing and identify the specific pages, lines,
and/or counter numbers containing the Confidential Information. If no confidentiality designations
are made, the entire transcript shall be considered non-confidential.

All originals and copies of deposition transcripts that contain Confidential Information shall
be prominently marked “CONFIDENTIAL” on the cover thereof and, if and when filed with the
Court, the portions of such transcript so designated shall be filed under seal. Any DVD or other
digital storage medium containing Confidential deposition testimony shall be labeled in accordance
with the provisions of Section 6.

11. Persons Authorized to Receive Confidential Information. Confidential
Information produced pursuant to this Protective Order may be disclosed or made available only to
the Court, its employees, other court personnel, any discovery referee, mediator or other official who
may be appointed by the Court or agreed to between the Parties, and to the persons below:

(a) A Party, or officers, directors, employees, members, managers, and agents of
a Party deemed necessary by counsel to aid in the prosecution, defense, or settlement of this
action;

(b) Counsel for a Party (including in-house attorneys, outside attorneys associated
with a law firm(s) of record, and paralegal, clerical, and secretarial staff employed by such
counsel);

(c) Persons retained by a Party to provide litigation support services
(photocopying, videotaping, translating, preparing exhibits or demonstrations, organizing,
storing, retrieving data in any form or medium, etc.);

(d) Consultants or expert witnesses (together with their support staff) retained for
the prosecution or defense of this litigation,

(ec) Court reporter(s) and videographers(s) employed in this action;

Page 6 of 15
ACTIVE 52012088v1

 

 

 

 
Greenberg Traurig, LLP
10845 Griffith Peak Drive, Suite 600
Las Vegas, Nevada 89135

(702) 792-3773
(702) 792-9002 (fax)

Oo co —F SH

10
1]
12
13
14
13
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 7 of 15
Case 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 7 of 15

(f) Any authors and/or recipients of the Confidential Information;
(g) A witness at any deposition or other proceeding in this action, who shall be
required to agree on the record to maintain the information as Confidential pursuant to this

Order;

(h) Any other person as to whom the Parties in writing agree or that the Court in
these proceedings so designates; and.
(i) Notwithstanding the foregoing, a Producing Party may show its own

Confidential Information to any person, provided however, that any Confidential Information

shown to any person not listed herein in paragraphs (a)-(i), shall lose its “Confidential”

designation.

Plaintiffs have indicated that they may desire to disclose certain Confidential Information to
beneficiaries and/or the trustee of the Laima Flynn Trust in the event the parties settle this matter, The
parties agree to work with one another if and when that occurs to provide Confidential Information
reasonably necessary to resolve this dispute to the necessary individual(s), but agree that no
Confidential Information will be shared unless and until: (a) the parties reach an agreement as to who
will receive said Confidential Information; (b) the parties reach agreement as to what Confidential
Information will be shared; and (c) those individual(s) receiving Confidential Information execute
Exhibit A, the Acknowledgement and Agreement to be Bound to this Protective Order. If the parties
are unable to agree, they will submit the dispute to the Court for resolution.

Any person to whom Confidential Information is disclosed pursuant to this section shall be
advised that the Confidential Information is being disclosed pursuant to an order of the Court, that
the information may not be disclosed by such person to any person not permitted to have access to
the Confidential Information pursuant to this Protective Order, and that any violation of this Protective
Order may result in the imposition of such sanctions as the Court deems proper. Any person to whom
Confidential Information is disclosed pursuant to sub-parts (c), (d), and (h) of this Section shall also
be required to execute a copy of the form Exhibit A. The persons shall agree in writing to be bound
by the terms of this Protective Order by executing a copy of Exhibit A (which shall be maintained by

the counsel of record for the Party seeking to reveal the Confidential Information) in advance of being

Page 7 of 15
ACTIVE 620120681

 

 

 
Greenberg Traurig, LLP
(702} 792-3773
(702) 792-9002 (fax)

10845 Griffith Peak Drive, Sutte 600
Las Vegas, Nevada 89135

10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(Case 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 8 of 15
Case 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 8 of 15

shown the Confidential Information. No Party (or its counsel} shall discourage any persons from
signing a copy of Exhibit A. Ifa person refuses to execute a copy of Exhibit A, the Party seeking to
reveal the Confidential Information shal] seek an order from the Court directing that the person be
bound by this Protective Order. In the event of the filing of such a motion, Confidential Information
may not be disclosed to such person until the Court resolves the issue. Proof of each written
agreement provided for under this Section shall be maintained by each of the Parties while this action
is pending and disclosed to the other Parties upon good cause shown and upon order of the Court.

12. ‘Filing of Confidential Information with the Court. Any Party seeking to file or
disclose materials designated as Confidential Information with the Court in this Action must seek to
file such Confidential Information under seal pursuant to the applicable federal! rules and case law
governing the same. The Designating Party will have the burden of providing the Court with any
information necessary to support the designation as Confidential Information.

13. Notice to Nonparties. Any Party issuing a subpoena to a nonparty shall enclose a
copy of this Protective Order and advise the nonparty that it may designate any Discovery Material it
produces pursuant to the terms of this Protective Order, should the nonparty producing party wish to
do so, This Order shall be binding in favor of nonparty designating parties to the maximum extent
permitted by Jaw. Any nonparty invoking the Protective Order shall comply with, and be subject to,
all applicable sections of the Protective Order.

14. Knowledge of Unauthorized Use or Possession. If a Party receiving
Confidential Information learns of any possession, knowledge, use or disclosure of any Confidential
Information in violation of the terms of this Protective Order, the Receiving Party shall immediately
notify in writing the Party that produced the Confidential Information at issue, The Receiving Party
shall promptly furnish the Producing Party the full details of such possession, knowledge, use or
disclosure. With respect to such unauthorized possession, knowledge, use, or disclosure, the
Receiving Party shall assist the Producing Party in remedying the disclosure (e.g., by retrieving the
Confidential Information from an unauthorized recipient) and/or preventing its recurrence.

15. Copies, Summaries or Abstracts. Any copies, summaries, abstracts or exact

duplications of Confidential Information shall be marked “CONFIDENTIAL” and shall be

Page 8 of 15
ACTIVE 52012068v1

 

 

 

 
Greenberg Traurig, LLP

10845 Griffith Peak Drive, Suite 600
Las Vegas, Nevada 89125

(702) 782-3773

(702) 792-9002 (fax)

eo HN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(Case 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 9 of 15
Case 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 9 of 15

considered Confidential Information subject to the terms and conditions of this Protective Order,
Attorney-client communications and attorney work product regarding Confidential Information shall
not be subject to this section (Ze, tt need not be marked “CONFIDENTIAL”), regardless of whether
they summarize, abstract, paraphrase, or otherwise reflect Confidential Information.

16. Information Not Confidential. The restrictions set forth in this Protective Order shall
not be construed to apply to any information or materials that:

(a) Were lawfully in the Receiving Party’s possession prior to such information
being designated as Confidential Information in this action, and that the Receiving Party is
not otherwise obligated to treat as confidential;

(b) Were obtained without any benefit or use of Confidential Information from a
third party having the right to disclose such information to the Receiving Party without
restriction or obligation of confidentiality;

(c) Were independently developed after the time of disclosure by persons who did
not have access to the Producing Party’s Confidential Information;

(d) Have been or become part of the public domain by publication or otherwise
and. not due to any unauthorized act or omission on the part of a Receiving Party; or

(e) Under law, have been declared to be in the public domain.

17, Challenges to Designations, Any Party may object to the designation of
Confidential Information (‘Objecting Party’) on the ground that such information does not constitute
Confidential Information by serving written notice upon counsel for the Producing Party specifying
the item(s) in question and the grounds for the objection. Ifa Party objects to the designation of any
materials as Confidential Information, the Objecting Party shall arrange for a meet and confer to be
held within ten (10) calendar days of service of a written objection to the designation to attempt to
informally resolve the dispute. This time limit may be extended by mutual agreement of the Parties.
If the Parties cannot resolve the matter, either Party may file a motion with the Court to resolve the
dispute. Such motions must be filed within ten (10) calendar days of the meet and confer, This
Protective Order wil! not affect the burden of proof on any such motion, or impose any burdens upon

any Party that would not exist had the Protective Order not been entered. In the event of a dispute

Page 9 of 15
ACTIVE §2012068v1

 

 

 

 
Greenberg Traurig, LLP

10845 Griffifh Peak Drive, Suite 600
Las Vegas, Nevada 88135

(702} 792-3773
{702} 792-2002 ffax)

10
1
i2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

a

 

ase 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 10 of 15

Case 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 10 of 15

regarding whether information should be designated as “Confidential Information,” the Producing
Party shall have the burden of making a particularized showing of good cause for any information
that it contends should be treated as “Confidential Information.” Any contested information shall
continue to be treated as confidential and subject to this Protective Order until such time as such
motion has been ruled upon. If the Producing Party does not file a motion within ten (10) calendar
days of the meet and confer, and the parties have not otherwise agreed, the designation(s) of the
contested Discovery Material shall not apply.

18. Use in Court. If any Confidential Information is used in any pretrial Court proceeding
in this action, it shall not necessarily lose its confidential status through such use, and the Party using
such information shall comply with Local Rule TA 10-5 and with Kamakana v, City & County of
Honolulu, 447 F.3d 1172 (9th Cir, 2006) and its progeny.

19, Reservation of Rights, The Parties each reserve the right to seek or oppose additional
ot different protection for particular information, documents, materials, items or things. This
Protective Order shall neither enlarge nor affect the proper scope of discovery in this Action. In
addition, this Protective Order shall not limit or circumscribe in any manner any rights the Parties (or
their respective counsel) may have under common law or pursuant to any state, federal, local, or
foreign statute or regulation, and/or ethical rule.

20. Inadvertent Failure to Designate. The inadvertent failure to designate information
produced in discovery as Confidential Information shall not be deemed, by itself, to be a waiver of
the right to so designate such discovery materials as Confidential Information. Upon learning of any
such inadvertent failure, the Producing Party shall promptly notify all Receiving Parties of such
inadvertent failure and take such other steps as necessary to correct such failure after becoming aware
of it. Disclosure of such discovery materials to any other person prior to later designation of the
discovery materials in accordance with this section shall not violate the terms of this Protective Order,
However, immediately upon being notified of an inadvertent failure to designate, all Parties shall treat
such information as though properly designated and shall take any actions necessary to prevent any
future unauthorized disclosure, use, or possession.

21. No Waiver of Privilege: Disclosure (including production) of information after the

Page 10 of 15
ACTIVE §2012088v1

 

 

 
Greenberg Traurig, LLP

40845 Griffith Peak Drive, Suite 600
Las Vegas, Nevada 89135

(702) 792-3773
(702) 792-9002 (fax}

oOo ~—!]

Oo

10
I]
12
13
14
[5
16
17
18
19
20
21
22
23
24
25
26
27
28

(hase 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 11 of 15
Case 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 11 of 15

Parties’ entry of this Protective Order that a Party or nonparty later claims was inadvertent and should
not have been disclosed because of a privilege, including, but not limited to, the attorney-client
privilege or work product doctrine (“Privileged Information”), shall not constitute a waiver of, or
estoppel as to, any claim of attorney-client privilege, attorney work product, or other ground for
withholding production as to which the Disclosing or Producing Party would be entitled in this action,

22. Effect of Disclosure of Privileged Information: The Receiving Party hereby agrees
to promptly return, sequester, or destroy any Privileged Information disclosed or produced by
Disclosing or Producing Party upon request by Disclosing or Producing Party within ten (10) calendar
days, regardless of whether the Receiving Party disputes the designation of Privileged Information.
The Receiving Party may sequester (rather than return or destroy) such Privileged Information only
if it contends that the information itself is not privileged or otherwise protected and it challenges the
privilege designation, in which case it may only sequester the information until the claim of privilege
or other protection is resolved. If any Party disputes the privilege claim, that Objecting Party shall
object in writing by notifying the Producing Party of the dispute and the basis therefore. The Parties
thereafter shall meet and confer in good faith regarding the disputed claim within ten (10) calendar
days after service of the written objection. In the event that the Parties do not resolve their dispute,
the Producing Party shall have the burden of establishing that a privilege applies and may bring a
motion for a determination of whether a privilege applies within ten (10) calendar days of the meet
and confer session. The Parties agree that any review of material by the judge shall be in camera,

Nothing herein shall relieve counsel from abiding by applicable ethical rules regarding
inadvertent disclosure and discovery of inadvertently disclosed privileged or otherwise protected
material. The failure of any Party to provide notice or instructions under this Section shall not
constitute a waiver of, or estoppel as to, any claim of attorney-client privilege, attorney work product,
or other ground for withholding production as to which the Disclosing or Producing Party would be
entitled in this action.

23. Return of Information. Within thirty (30) calendar days after the final disposition of
this Action (including any post-judgment collection of judgment), by settlement or otherwise, all

Confidential Information produced by an opposing party or nonparty (including, without limitation,

Page 11 of 15
ACTIVE 52012068v1

 

 

 

 

 
Greenberg Traurig, LLP
10845 Griffith Peak Drive, Suite 600
Las Vegas, Nevada 89135

(702) 792-3773
(702) 792-9002 (fax}

10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

frase 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 12 of 15
Case 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 12 of 15

any copies, extracts or summaries thereof) as part of discovery in this action shall be destroyed by the
Parties to whom the Confidential Information was produced, and each counsel shall, upon request,
affirm by declaration delivered to all counsel for the Producing Party that all such Confidential
Information (including, without limitation, any copies, extracts or summaries thereof) has been
destroyed; provided, however, that each counsel shall be entitled to retain pleadings, motions and
memoranda in support thereof, declarations or affidavits, deposition transcripts and videotapes, or
documents reflecting attorney work product or consultant or expert work product, even if such
material contains or refers to Confidential Information, but only to the extent necessary to preserve a
litigation file with respect to this Action.

24.  Attorney’s Fees. Nothing in this Protective Order is intended to either expand or
limit a prevatling party’s right under the Federal Rules of Civil Procedure or other applicable state or
federal law or rule to pursue costs and attorney’s fees incurred.

25. Injunctive Relief and Sanctions Available for Unauthorized Disclosure or Use of
Confidential Information. The Parties and/or nonparties shall not utilize any Confidential
Information for their own personal and/or business advantage or gain, aside from purpose(s) solely
related to the instant litigation. The Parties and nonparties acknowledge and agree that unauthorized
use and/or disclosure of Confidential! Information unrelated to this litigation may subject the
offending Party or nonparty to sanctions in appropriate circumstances. Further, the Parties and/or
nonparties receiving or being given access to Confidential Information acknowledge that monetary
remedies would be inadequate to protect each Party in the case of unauthorized disclosure or use of
Confidential Information that the Receiving Party only received through discovery in this action and
that injunctive relief would be necessary and appropriate to protect each Party’s rights in the event
there is any such unauthorized disclosure or use of Confidential Information, The availability of
injunctive relief to protect against the unauthorized disclosure or use of Confidential Information shall
not be exclusive.

26, Other Actions and Proceedings. If a Receiving Party (a) is subpoenaed in another
action, investigation, or proceeding, (b) is served with a demand in another action, investigation, or

proceeding, or (c) is served with any legal process by one not a party to this Protective Order, seeking

Page 12 of 15
ACTIVE 520120881

 

 

 

 
Greenberg Traurig, LLP

10845 Griffith Peak Drive, Suite 600
Las Vegas, Nevada 89135

(702) 792-3773
(762) 792-2002 (fax)

Oo co ~~

10
1]
12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

TN

 

ase 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 13 of 15

Case 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 13 of 15

materials which were produced or designated as Confidential Information pursuant to this Protective
Order, the Receiving Party shall give prompt, actual, written notice by electronic transmission to
counsel of record for such Producing Party of receipt of such subpoena, demand or legal process to
provide other Parties with the opportunity to object to the immediate production of the requested
discovery materials to the extent permitted by law. The burden of opposing enforcement of the
subpoena, demand or legal process shall fall upon the Party or nonparty who produced or designated
the Discovery Material as Confidential Information, Unless the Party or nonparty who produced or
designated the Confidential Information obtains an order directing that the subpoena not be complied
with, and serves such order upon the Receiving Party prior to production pursuant to the subpoena,
the Receiving Party shall be permitted to produce documents responsive to the subpoena on the
subpoena response date unless such date is extended by agreement of the Parties or Order of the Court.
Compliance by the Receiving Party with any order directing production pursuant to a subpoena of
any Confidential Information shall not constitute a violation of this Protective Order. Nothing in this
Protective Order shall be construed as authorizing a party to disobey a lawful subpoena issued in
another action,
27. Execution in Counterparts, This Protective Order may be signed in counterparts,
and a fax or other electronic signature shall have the same force and effect as an original ink signature,
28. Order Termination, The Court’s jurisdiction over this protective order terminates
upon dismissal of this case.
ffl
iff
iff
ffi
dif
did
dif
Aid
Lif

Page 13 of 5
ACTIVE 52012068v1

 

 

 
Greenberg Traurig, LLP
10845 Griffith Peak Drive, Suite 500
Las Vegas, Nevada 89135

(702) 792-3773
(702) 792-9002 (fax)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

a

 

DATED this 26" day of August 2020.

fase 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 14 of 15
Case 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 14 of 15

29. Modification of this Protective Order. This Protective Order may be modified by
the Court at any time for good cause shown, or pursuant to a stipulated Order by the Parties. The entry
of this Protective Order shall be without prejudice to the rights of any Party to apply for modification

of this Protective Order or for additional or different protections.

DATED this 26" day of August 2020,

 

ACTIVE 62012068v1

 

 

GREENBERG TRAURIG, LLP
/s/ Philip Stillman /8/ Jason Hicks
MICHAEL J. FLYNN, ESQ. MARK E. FERRARIO
Appearing Pro Se Nevada Bar No. 1625
PHILIP STILLMAN, ESQ. JASON K, HICKS, ESQ,
Appearing Pro Se Nevada Bar No, 13149
VINCENT H, CHIEFFO
Plaintiffs Admitted Pro Hac Vice

Attorneys for Defendants

IT 1S SO ORDERED.

A

UNITED STATES.

  
  
  

 

Dated this 27H het

Page 14 of 15

 

 
Greenberg Traung, LLP
10845 Griffith Peax Drive, Suite 600
Las Vegas, Nevada 89135

(702) 792-3773

(702) 792-9002 (fax)

10
II
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

fe

 

fase 3:19-cv-00239-MMD-CLB Document 86 Filed 08/27/20 Page 15 of 15

ase 3:19-cv-00239-MMD-CLB Document 85 Filed 08/26/20 Page 15 of 15

FORM ATTACHMENT “A”
ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
L, [print or type full name], of
[print or type full address], declare under penalty of perjury that I have read in its entirety and
understand the Stipulated Confidentiality Agreement and Protective Order that was issued by the
United States District Court for the District of Nevada on [date] in the action
entitled: Flynn, et. al., v. Love, et. al., case no. Case No.: 3:19-cv-239-MMD-CLB. [agree to comply
with and to be bound by all the terms of this Stipulated Confidentiality Agreement and Protective
Order and I understand and acknowledge that failure to so comply could expose me to sanctions and
punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any
information or item that is subject to this Stipulated Confidentiality Agreement and Protective Order
to any person or entity except in strict compliance with the provisions of this Stipulated
Confidentiality Agreement and Protective Order.
{ further agree to submit to the jurisdiction of the United States District Court for the District
of Nevada for the purpose of enforcing the terms of this Stipulated Confidentiality Agreement and

Protective Order, even if such enforcement proceedings occur after termination of this action.

Date:

City and State signed:

 

Printed name:

 

Signature:

 

Page 15 of 15
ACTIVE 52012088v‘

 

 

 
